Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2021 has been entered.

Claims Status
Claim 2 has been cancelled and claim 23 has been added. Claims 1, 3 – 4, 6 – 21, and 23 are under examination.
The cancellation of claim 2 has rendered the previous rejection moot.

Claim Rejections – U.S.C. §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

  Claims 1, 3 – 4, 7 – 21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for metal alloys, does not reasonably provide enablement for pure or substantially pure metal.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

The following undue experimentation factors have been considered:
Breadth of Claims: Based on the broadest reasonable interpretation of the claims, the claims include performing solutionizing, re-solutionizing, and aging, to increase fatigue strength on a metal component, wherein the metal component can either be pure or substantially pure metal, or a metal alloy.

Nature of the Invention: The specification discloses producing powder metal components with increased fatigue strength by subjecting a powder metal component that has already been solutionized and sized, to a re-solutionizing treatment. The invention discloses that aluminum alloys are preferential but that other alloys besides aluminum alloys are contemplated to being workable with the claimed invention [0013, 0028]. 

The State of the Prior Art: Solutionizing and aging heat treatments are well known in the art of metallurgy and are used to form various microstructural features. Solutionizing is used to 

Level of One of Ordinary Skill: One of ordinary skill in the would understand the application and effects of performing solutionizing and aging on metal alloys to achieve desired microstructure, precipitate compounds, and therefore reach desired properties in the prior art. However, one of ordinary skill in the art would not readily understand the purpose of or how to apply solutionizing and aging to a metal component that was not alloyed metal, given the nature and use of solutionizing and aging in the prior art. 

Level of Predictability in the Art: The level of predictability in the art vis-à-vis the effects of solutionizing and aging on the metal alloys is high. To clarify, while the exact results of solutionizing and aging are highly dependent upon the composition of the metal alloy including the alloying elements used, in what quantity they are used, and the base material that is used, the predictability that solutionizing results in dissolution of alloying elements and aging results in precipitation of alloying element compounds is high. However, the predictability of the effects, and therefore the results, of performing solutionizing and aging on pure metals or substantially pure metals would be low. 

Amount of Direction Provided by the Inventors and Existence of Working Examples: The inventors describe that metal alloys, including both of aluminum alloys and other metal alloys, are contemplated as benefiting from the described invention [0013, 0028] and also provide working examples of different aluminum alloys being subjected to varying sequences of 

The Quantity of Experimentation Required: Therefore, in view of the above factors, the quantity of experimentation necessary to make a metal component composed of a pure or substantially pure metal with increased fatigue strength using solutionizing (and re-solutionizing) and aging as claimed in high and undue. 


 Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 
Regarding claim 23, the limitation of claim 23 (percentage of improved fatigue strength) in combination with the metal component being any pure metal or metal alloy, is not described in the originally filed specification in such a way as to indicate to one skilled in the art that the applicant was in possession of the invention as now claimed. 
In the instant invention, the language of claim 23 finds support in Table 24. However, Table 24 is to a specific embodiment in which the metal component is an aluminum alloy that has increased fatigue strength as a result of the process. Therefore, while the claim limitations of claim 23 would have support in combination with the metal component being an aluminum alloy, the claim limitations of claim 23 does not appear to have support wherein the metal component is any pure metal . 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “similar components” in claim 23 is a relative term which renders the claim indefinite. The term “similar components” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. That is, the metes and bounds of what would, and would not be, a “similar component” is unclear and therefore, indefinite. 

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6 – 7, 10 – 16, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2005/0079085, as cited in office action 08/19/2020) in view of ASM Handbook (Aluminum Powder Metallurgy, NPL, as cited in office action 08/19/2020), as evidenced by ASM Handbook (Fatigue, NPL, as cited in office action 08/19/2020)

Regarding claims 1 and 6, Ichikawa teaches a method for manufacturing a sinter forged aluminum alloy (meeting the claimed limitation of claim 6) including the steps of: [Abstract] 
Mixing and compacting the raw material powder [0029, 0032]
Sintering the compacted component up to a temperature of 590 – 610°C at a rate of 10⁰C/min, (interpreted as sintering the powder metal component) and holding the compact in a temperature of 590 – 610⁰C for 10 min or more in order to create a uniform diffusion of ingredient elements and formation of uniform solid solution [0035] (wherein the “holding” is interpreted as meeting the claimed limitation of solutionizing the sintered component)  [0033 – 0035]
Cooling at a high rate such that deterioration of the strength and elongation is prevented (equivalent to quenching) [0036]
A forging step in which the sintered body may be put through a forging treatment, specifically upset forging, to increase the density ratio of 98% or more [0042], preferably by upset forging [0041, 0043]
Placing the sinter forged component through a T6 heat treatment (which is interpreted as re-solutionizing and ageing, as claimed) [0046 – 0047] to increase tensile strength and elongation [0045, 0048]

Ichikawa does not explicitly teach sizing the sintered and held (solutionized) component

The ASM handbook teaches that repressing is a routine post-sinter step in powder metallurgy for the manufacture of aluminum components and that when repressing is performed to improve component dimensional accuracy it is referred to as sizing [pg 583, “Repressing”]. The ASM Handbook 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Ichikawa and added a step of sizing, as taught by the ASM Handbook, between the forging step and T6 heat treatment of Ichikawa. Given that the forging is upset forging in order to form a shape into the previously sintered component of Ichikawa, the addition of a sizing step to the upset forged component would tighten dimensional accuracy, increase density, and improve mechanical properties, as taught by the ASM Handbook. 

Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) does not explicitly teach that the re-solutionizing improves fatigue strength. However, the ASM Handbook (“Fatigue”, NPL) provides teachings regarding the fatigue and endurance limit of aluminum and steel [Fatigue, pg 243, 245]. Additionally, the ASM handbook (Fatigue) teaches equations for the calculation of fatigue strength that show that fatigue strength increases with increasing yield and tensile strength [pg 248]. 
Further, Ichikawa teaches that following the heat treatment (interpreted as re-solutionizing and aging), the tensile strength of the aluminum part is increased from 300 MPa or more, to 500 MPa or more [0045, 0048]. Therefore, there would be a reasonable expectation to an ordinarily skilled artisan that the heat treatment solutionizing of Ichikawa (“re-solutionizing”) would improve fatigue strength, compared to an aluminum part that was treated identically, except for the re-solutionizing (meeting the claim limitation of claim 1). 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process and prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claims 3 – 4, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy)  teaches the invention as applied above in claim 1. Ichikawa teaches the aluminum powder is first compacted, then sintered by heating at a rate of 10⁰C/min to 590 – 610°C before holding at that temperature of 590 – 610⁰C for 10 min or more (wherein “holding” is interpreted as solutionizing as noted in claim 1) [0032, 0035]. 
This is interpreted as meeting the claimed, compacting and sintering sequentially (claim 4) and before the step of solutionizing (claim 3))

Regarding claim 7, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 1. Ichikawa teaches that in the sintering step, it is necessary for a uniform formation of solid solution to ensure diffusion of the ingredients present in the aluminum base [0035]. Ichikawa further teaches that during the solutionizing treatment during the T6 treatment (equivalent to the re-solutionizing), a precipitation phase is uniformly dissolved in the Al base [0047], meeting the claimed limitation of one or both of the solutionizing and re-solutionizing forming a homogenous solid solution.

Regarding claim 10, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 1. Ichikawa does not explicitly teach that water quenching is used following solutionizing of the sintered metal component. However, Ichikawa teaches that water quenching is used following the T6 heat treatment (equivalent to re-solutionizing) to form an over-saturated solution [0047]. Furthermore, Ichikawa discloses that the cooling rate following solutionizing 
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the water quenching step following re-solutionizing taught by Ichikawa, and applied it to the cooling step following the initial sintering and holding (interpreted as solutionizing) treatment in Ichikawa. This would ensure that the over-saturated component did not have precipitation at the grain boundaries, thereby decreasing strength and elongation [0045]

Regarding claim 11, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 1. Ichikawa teaches the upset forging may take place at room temperature if cold forging is performed [0042], which follows the sintering and holding (interpreted as sintering and solutionizing) [0035], and rapid cooling [0036] of the metal component. Therefore, an ordinarily skilled artisan would expect the rapid cooling to proceed to room temperature. 

Regarding claim 12, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 1. Ichikawa teaches the upset forging takes place at room temperature, as cold forging [0042], which follows the sintering and holding (interpreted as sintering and solutionizing) [0035], and rapid cooling [0036] of the metal component. 
Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) also does not disclose that either the rapidly cooling step [0036] or the sizing step [pg 583, “Repressing”] requires a special atmospheric condition(s). Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) also teaches that the sizing step and rapid cooling step are separate steps (thereby necessarily requiring a duration of time). 


Regarding claim 13, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as claimed above in claim 12. The ASM handbook teaches that aluminum alloys harden at room temperature and for this reason, any repressing operation should be performed in a matter of hours following the sintering step, which overlaps with the claimed range of 1 hour [pg 583, right column]. 
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method of Ichikawa and ensured that the upset forging and sizing took place within hours of the sintering step of Ichikawa, as taught by the ASM Handbook. Minimizing the amount of time between sintering and repressing (upset forging and sizing) prevents the aluminum component from hardening too much. 
Furthermore, in regards to the overlapping ranges taught in the ASM Handbook, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 14, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 1. Ichikawa teaches that the aging treatment is done at a temperature range of 110 – 200⁰C (meeting the claimed limitation of artificial aging over ambient temperature) from 1 – 28 hours [0047]. 

Regarding claim 15 – 16, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 1. Ichikawa teaches that the aging treatment is done at a temperature range of 110 – 200⁰C, which overlaps with the claimed range, from 1 – 28 hours [0047]. Ichikawa further teaches the temperature and time length can be suitably adjusted within the ranges to achieve the property that is required [0047]

Furthermore, in regards to the overlapping ranges taught in Ichikawa, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
Furthermore, “[D]iscovery of an optimum value of a result effective variable(s) (in this case, time and temperature) in a known process is ordinarily within the skill of the art.”); In re Alter, 220 F.2d 454, 456 (CCPA 1955). “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).

Regarding claim 19, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 1. Ichikawa teaches that the pieces were processed into tensile test pieces, meeting the broadest reasonable interpretation of “machined” [0050]. 

Regarding claims 21, Ichikawa in view of ASM Handbook teaches the invention as applied above in claim 1. Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) does not explicitly teach that the re-solutionizing improves fatigue strength. However, as asserted in claim 1, the ASM Handbook (“Fatigue”, NPL) provides teachings regarding the fatigue and endurance limit of aluminum and steel [Fatigue, pg 243, 245]. Additionally, the ASM handbook (Fatigue) teaches equations for the calculation 
Further, Ichikawa teaches that following the heat treatment (interpreted as re-solutionizing and aging), the tensile strength of the aluminum part is increased from 300 MPa or more, to 500 MPa or more [0045, 0048]. Therefore, an ordinarily skilled artisan would reasonably expect that the T6 heat treatment of Ichikawa (i.e. re-solutionizing) would improve the fatigue strength, as evidenced by the ASM Handbook (Fatigue), the product of Ichikawa would meet the claim limitation of claim 21.

Regarding claims 23, Ichikawa in view of ASM Handbook teaches the invention as applied above in claim 1. Ichikawa does not explicitly teach the fatigue strength of the final product as compared to one that was only subjected to a T6 heat treatment. However, Ichikawa in view of the ASM Handbook teaches a sintering/solutionizing step, and upset forging and sizing, and a T6 treatment, in similar temperature and time ranges as the claimed invention. Furthermore, The ASM Handbook (“Fatigue”, NPL) provides teachings regarding the fatigue and endurance limit of aluminum and steel [Fatigue, pg 243, 245]. Additionally, the ASM handbook (Fatigue) teaches equations for the calculation of fatigue strength that show that fatigue strength increases with increasing yield and tensile strength [pg 248]. Further, Ichikawa teaches that following the heat treatment (interpreted as re-solutionizing and aging), the tensile strength of the aluminum part is increased from 300 MPa or more, to 500 MPa or more [0045, 0048]. 
Therefore, there is a reasonable expectation to a person of ordinary skill in the art that the method of Ichikawa in view of ASM Handbook would meet the claimed limitation, absent evidence to the contrary. 

Claims 8 – 9 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2005/0079085, as cited in office action 08/19/2020) in view of ASM Handbook (Aluminum Powder Metallurgy, NPL, as cited in office action 08/19/2020) as applied above in claim 7 and 14, respectively, in further view of Vargel (“Corrosion of Aluminum”, NPL, as cited in office action 08/19/2020)

Regarding claims 8 – 9, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 7. Ichikawa teaches that the aluminum-based component is held in the solutionizing temperature for 10 min or more, which overlaps with the claimed range [0035]. However, Ichikawa does not teach that the solutionizing temperature is 530⁰C or in a range of 520 – 540⁰C. 
Vargel teaches information regarding solutionizing, rapidly cooling, and aging [pg 48]. Vargel further discloses that the temperature to put the alloying element(s) into solution is defined for each alloy [pg 48]. Vargel further discloses that too high or too low of a temperature in the solution treatment results in negative effects [pg 48]. Additionally, Vargel teaches that the duration of the solution treatment will depend on the semi-product thickness/diameter, and type of furnace [pg 51]. Finally, Vargel teaches a specifically solutionizing temperature for a T6 treatment for alloy 6005A, of 530⁰C ± 5⁰C. 
Therefore, given that claimed method does not disclose an alloy/composition of the component nor the structure of the component, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have optimized the solutionizing temperature and time of Ichikawa based on the alloy/composition and structure of the component used in the method as claimed, as taught by Ichikawa. Given that Ichikawa teaches an overlapping time (10 min or more) and that Vargel teaches the temperature, an ordinarily skilled artisan would have a reasonable expectation of success given these conditions are present in the prior art. 
prima facie case of obviousness (See MPEP 2144.05 II)

Regarding claims 17, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 14. Ichikawa teaches that the aging treatment is done at a temperature range of 110 – 200⁰C and from 1 – 28 hours [0047]. Ichikawa further teaches the temperature and time length can be suitably adjusted within the ranges to achieve the property that is required [0047]. Ichikawa does not explicitly teach that strength and hardness are increased.

Vargel teaches information regarding solutionizing, rapidly cooling, and aging [pg 48]. Vargel further teaches that artificial aging causes a degree of precipitation hardening and that the degree is function of time and temperature [pg 54]. Vargel further teaches that tensile strength changes over time during isothermal ageing [pg 54, fig A.3.9]. 
Therefore, based on the disclosures of both Ichikawa and Vargel, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have optimized the aging process as taught by Ichikawa such that the strength (tensile strength) and hardness were increased. Routine optimization of result effective variables (time and temperature) is a prima facie case of obviousness (See MPEP 2144.05 II)

Regarding claims 18, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 14. Ichikawa teaches that the aging treatment is done at a temperature range of 110 – 200⁰C and from 1 – 28 hours [0047]. Ichikawa further teaches the temperature and time length can be suitably adjusted within the ranges to achieve the property that is required [0047]. Ichikawa does not explicitly teach that that the aging is stopped at peak hardness.


Therefore, based on the disclosures of both Ichikawa and Vargel, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have optimized the aging process as taught by Ichikawa such that the peak hardness was achieved. Routine optimization of result effective variables (time and temperature) is a prima facie case of obviousness (See MPEP 2144.05 II)


Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2005/0079085, as cited in office action 08/19/2020) in view of ASM Handbook (Aluminum Powder Metallurgy, NPL, as cited in office action 08/19/2020), as applied above in claim 1, in further view of ASM Handbook (“Surface Engineering Aluminum Alloys”, NPL, as cited in office action 08/19/2020)

Regarding claim 20, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 1. Ichikawa does not explicitly teach that the aluminum metal component has surfaces that are peened. 
The ASM handbook teaches information regarding shot peening of aluminum and aluminum alloy surface’s [pg 803]. The ASM Handbook further discloses that the major purposes of shot peening is to increase fatigue strength by improving the distribution of stress in the surface due to grinding, machining, and heat treating [pg 804]. 
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the sintered forged aluminum component of Ichikawa and subjected it . 

Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but are not persuasive. 

Applicant asserts that adding a sizing step following the upset forging is not a reasonable or obvious modification. Specifically, applicant asserts that forging and upset forging operations followed by a sizing step would be illogical because as-forged object would be accurate as-is and a sizing step would be superfluous thereby adding unnecessary expense and time. 

However, the examiner respectfully disagrees. A person of ordinary skill the art would reasonably understand that the addition of a sizing step to the method of Ichikawa following upset forging would provide additional dimensional accuracy to an already formed part, particularly a forging (such as in Ichikawa), as evidenced by the ASM Handbook. 
In the previous response to arguments, the examiner relied on further support from “Forging.com” (“Finishing Operations”, NPL) and Library of Manufacturing (henceforth “LOM”) (“Sizing”, NPL).
Forging.com discloses “coining, sizing, and straightening are commonly used to improve the dimensional accuracy forgings” (emphasis added). Additionally, LOM states that “sizing is a forging process that is used mainly to finish work that has already been manufactured”. Therefore, a person of ordinary skill the art would be reasonably understand that, as evidenced by the ASM Handbook, that the addition of a sizing step to the method of Ichikawa following upset forging, would provide additional dimensional accuracy to an already formed part, particularly a forging (such as in Ichikawa). 
“when tolerances closer than those that can be economically produced in the forging die are specified, coining and sizing operation are often employed”, showing that there is a potential economic benefit to adding a sizing step. 

However, applicant argued that Forging.com does not have a date that pre-dates the application and therefore, cannot be relied upon for the state of prior art. Furthermore, applicant argues that LOM does not suggest the sizing could or should follow upset forging. Therefore, as further evidence, the examiner cites KimberMills International (Processes: Coining”, 2017) and Behrens (“Cold Sizing of Cold and Hot-Formed Gears”, NPL, 2004)
KimberMills International also states that “Coining, sizing, and straightening are commonly used to improve the dimensional accuracy of forging. When tolerances closer than those that can be economically produced in the forging die are specified, coining and sizing operation are often employed”. Behrens teaches that the cold sizing operations are introduced to produce substantially narrow tolerances which reduce the need for additional/subsequent machining. Behrens also shows that the precision forging and/or upsetting, a cold sizing operation can be used. 

	A person of ordinary skill the art would reasonably understand that the addition of a sizing step to the method of Ichikawa following upset forging would provide additional dimensional accuracy to an already formed part, particularly a forging (such as in Ichikawa).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
5,292,358 – Method of compacting, sintering, re-compressing, and T6 treating an aluminum alloy 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN E YOON/Primary Examiner, Art Unit 1735